Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Creative Orthotics & Prosthetics dba Marshall Labs
(PTAN: 0456230013)

Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-11-290
Decision No. CR2407

Date: August 5, 2011

DECISION

For the reasons set forth below, I grant the Centers for Medicare and Medicaid Services’
(CMS’s) motion for summary judgment. The undisputed evidence establishes that
Petitioner, Creative Orthotics & Prosthetics dba Marshall Labs, did not notify CMS that it
moved to another location within the regulatory time period of 30 days, and CMS was
therefore not able to conduct an on-site visit of Petitioner’s facility. I thus sustain CMS’s
determination that Petitioner was not compliant with Medicare requirements and
conclude that CMS had the authority to revoke Petitioner’s Medicare enrollment and
billing privileges with a two-year bar on re-enrollment.

I. Background

Petitioner, a supplier of durable medical equipment, prosthetics, orthotics, and supplies
(DMEPOS), requested an Administrative Law Judge (ALJ) hearing challenging CMS’s
determination to revoke Petitioner’s enrollment in the Medicare program. With its
hearing request, Petitioner submitted a timeline of events it created and several additional
documents it labeled as attachments one through seven.
The case was assigned to me for a hearing and a decision. | issued a pre-hearing order in
which I directed CMS and Petitioner to file pre-hearing exchanges of their proposed
exhibits and briefs. On March 31, 2011, CMS filed its motion for summary judgment
(CMS Br.) and six proposed exhibits (CMS Exs. | -6). I receive these CMS exhibits into
the record. Petitioner filed its opposition to the CMS motion (P. Br.) on May 5, 2011.

CMS objects to the timeline and documentary evidence Petitioner submitted with its
hearing request. CMS Br. at 8. CMS argues that I should exclude them pursuant to 42
C.F.R. § 498.56(e) because these documents constitute new evidence, and Petitioner
failed to establish good cause for their submission. Jd. I will admit these documents into
the record considering that, even while admitted, they remain immaterial to my decision.

Il. Applicable Law

Pursuant to section 1834(j)(1)(A) of the Social Security Act, Medicare may not pay a
supplier of medical equipment for items provided to an eligible beneficiary unless the
supplier has a supplier number that the Secretary of the Department of Health and Human
Services issued. To participate in Medicare as a DMEPOS supplier and obtain a supplier
number, an entity must meet the 26 supplier standards specified at 42 C.F.R. §
424.57(c)(1) through (26). Among these, the regulation provides that a supplier—

(c)(2) ... provide complete and accurate information in response to
questions on its application for billing privileges. The supplier must
report to CMS any changes in information supplied on the
application within 30 days of the change.);

kA

(c)(7) Maintains a physical facility on an appropriate site. The
physical facility must contain space for storing business records
including the supplier’s delivery, maintenance, and beneficiary
communication records. For purposes of this standard, a post office
box or commercial mailbox is not considered a physical facility. In
the case of a multi-site supplier, records may be maintained at a
centralized location; [and]

(c)(8) Permits CMS, or its agents to conduct on-site inspections to
ascertain supplier compliance with the requirements of this section.
The supplier location must be accessible during reasonable business
hours to beneficiaries and to CMS, and must maintain a visible sign
and posted hours of operation[.]

42 C.F.R. § 424.57(c)(2), (c)(7), (€)(8).
The revocation of a supplier number is governed by 42 C.F.R. § 424.535. CMS may use
an on-site review to determine whether a “supplier is no longer operational to furnish
Medicare covered items or services, or is not meeting Medicare enrollment requirements
....” 42 C.F.R. § 424.535(a)(5). A supplier is operational when it “has a qualified
physical practice location, is open to the public for the purpose of providing health care
related services, is prepared to submit valid Medicare claims, and is properly staffed,
equipped, and stocked . . . to furnish these items or services.” 42 C.F.R. § 424.502.

III. Issue

The issue is whether CMS had a legitimate basis to revoke Petitioner’s Medicare
enrollment and billing privileges.

IV. Discussion

My findings of fact and conclusions of law are set forth in italics and bold in the
discussion captions of this decision.

A, Summary judgment is appropriate in this case.

CMS argues that it is entitled to summary judgment. The Departmental Appeals Board
(Board) stated the standard for summary judgment:

Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law. . . . The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of
material fact for trial and that it is entitled to judgment as a matter of

law. ... To defeat an adequately supported summary judgment motion, the
non-moving party may not rely on the denials in its pleadings or briefs, but
must furnish evidence of a dispute concerning a material fact — a fact that, if
proven, would affect the outcome of the case under governing law. . . . In
determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-
moving party, drawing all reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).

An ALJ’s role in deciding a summary judgment motion differs from its role in resolving a
case after a hearing. The ALJ should not assess credibility or evaluate the weight of
conflicting evidence. Holy Cross Vill. at Notre Dame, Inc, DAB No. 2291, at 5 (2009).
I have accepted all of Petitioner’s factual assertions as true and drawn all reasonable
inferences in its favor. CMS argues that it is entitled to summary judgment because there
is no genuine dispute as to any material fact. CMS Br. at 2. Indeed, Petitioner has not
disputed the key material fact in this case, specifically, that it was not in compliance
when it did not notify the Medicare contractor of its change in address within the required
time period. P. Br. at 1-2; CMS Ex. 3, at 2 (setting forth Petitioner’s request for
reconsideration). I therefore agree with CMS that summary judgment is appropriate.

B. Petitioner did not inform CMS within the regulatory time period that it
changed its address, which authorized CMS to revoke Petitioner’s enrollment
in Medicare.

CMS had a legitimate basis to revoke Petitioner’s Medicare enrollment and billing
privileges. It is undisputed that Petitioner did not comply with Medicare regulations
when it moved its facility without reporting the change of address within the regulatory
time period of 30 days. 42 C.F.R. § 424.57(c)(2). Without a valid address, CMS
attempted, but was unable to complete, an on-site review to confirm whether Petitioner
was meeting Medicare enrollment requirements. 42 C.F.R. § 424.535(a)(5). Petitioner’s
failure to comply with either of these requirements is grounds for revocation of its
Medicare enrollment and billing privileges.

In its Medicare enrollment application, Petitioner certified that its business was located at
181 Intrepid Lane, Syracuse, N.Y. 13205. CMS Ex. 6, at 4. CMS asserts that, on
August 19, 2010, a CMS contract investigator attempted to conduct a visit of Petitioner’s
facility. CMS Ex. 4. The investigator found that Petitioner’s business was not operating
at the enrolled address. Instead, the location contained physical therapy and physician
offices. Id. The investigator spoke with an employee of the physician’s office who
stated that Petitioner’s business had moved out of the space sometime before March
2010. The employee gave the investigator a new address for Petitioner’s business and
directions to the new site. Jd.

Petitioner acknowledges that it closed its Intrepid Lane location of record and moved to a
new location effective February 2, 2010. Hearing Request; CMS Ex. 3, at 2. Petitioner
states that, “[d]ue to a simple administrative oversight,” it failed to timely report its
relocation. CMS Ex. 3, at 2. Petitioner concedes that it was out of compliance, but it
argues that it has since “come into complete compliance.” P. Br. at 1-2; see also Hearing
Request; CMS Ex. 3, at 2. Petitioner further asserts that it intended nothing improper,
and “while out of compliance at this single location for a brief time, [Petitioner] does not
deserve to be revoked from the program.” Hearing Request.

The fact that Petitioner may not have intended anything improper is not a viable
defense. Petitioner was obligated to notify Medicare that it was no longer operational
at the address it certified as its business location. Its failure to do so justifies revocation
of Petitioner’s enrollment, even if Petitioner has later “come into complete
compliance.” See Mission Home Health et al., DAB No. 2310 at 6 (2010) (finding
CMS is authorized to deny Medicare billing privileges based upon the failure to be
accessible when the inspector visited its address, regardless of whether it may have
been operational at some earlier or later time). CMS and its contractors have limited
resources and cannot be compelled to attempt multiple on-site inspections to determine
if the facility is in compliance with Medicare requirements.

Additionally, I lack authority to invalidate or change an existing regulation or grant
Petitioner an exemption from compliance with regulatory requirements, even if for a
brief period. 1866I/CPayday.com, DAB No. 2289, at 14. I must sustain CMS’s
determination if a legitimate basis for revocation existed with facts establishing
noncompliance with one or more of the regulatory standards. Jd. at 13.

V. Conclusion

After reviewing the evidence in the light most favorable to Petitioner, I conclude that the
regulatory language is plain, and there is no genuine issue of material fact. I therefore
grant summary judgment to CMS because CMS acted within its regulatory authority to
revoke Petitioner’s enrollment and billing privileges for not notifying Medicare of its
address change within the required timeframe.

/s/
Joseph Grow
Administrative Law Judge

